DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Status of Claims
In the documents filed on 05/10/2022: 
Claim(s) 1, and 4-8 (and by extension its/their dependents) have been amended. 
No claim(s) has/have been canceled. 
No claim(s) is/are new. 
Claim(s) 1-14 is/are pending in this application.
Claim(s) 1-14 have been rejected below.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 14 depends on claim 1 and comes after claim(s) 8 which is and independent claim depends. Claim 13 should come before claim(s) 8 because of its dependency on claim 1 (claim 14 should come immediately after claim 3).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim. 
Response to Arguments
With respect to the 103 rejection applicant's arguments filed 05/10/2022 have been fully considered and while they do overcome the previous interpretation of the reference, the reference have been reexamine and it has been determined that a different interpretation of the references do meet applicant’s claim limitations.
With respect to claim 1 applicant argued:
The rejection of the claims is premised on the position that P3 of Berard corresponds to the RTA point of the claims and that P4 of Berard corresponds to the deselection point of the claims. Office Action page 6. Applicant does not agree. 
Claim 1 specifies that the deselection point is determined to allow the RTA constraint to be complied when the aircraft is flying at the selected speed between a current position and the deselection point. Accordingly, based on the interpretation from the Office Action, this means that P4 of Berard is determined to allow the RTA constraint in P3 to be fulfilled. However, this is not the case of what Berard discloses or suggested. 
Indeed, in Berard, points P1 to P4 belong to a predetermined constrained section of the flight trajectory. Berard, FIGS. 2 and 3. Thus, P4 corresponds to the end of the constrained section and P1 corresponds to the beginning of the constrained section. In other words, P1 and P4 are predetermined points that occur sequentially. The principle of Berard is to determine the time of flying at P1 to comply with the RTA constraint at P3. 
Accordingly, in Berard, P4 is not determined to allow the RTA constraint to be complied, as it is a predetermined point. 
Furthermore, Applicant notes that Berard also fails to disclose or suggest determining a (deselection) point as specified in claims 1 and 8. Rather, Berard merely discloses determining a time of flying at point P1 which is a predetermined point. These are not the same. 
In particular, claim 1 recites "determine a deselection point defined so as to allow the RTA constraint to be complied with when the aircraft is flying at the selected speed between a current position of the aircraft and the deselection point, and then (so after) in accordance with a predetermined speed profile between the deselection point and the point of the flight plan with which the RTA constraint is associated." 
This paragraph of the claim requires that the deselection point to be before the point corresponding to the RTA constraint. Thus, first the aircraft flies from the current position to the deselection point, and then the aircraft flies from the deselection point to the point corresponding to the RTA constraint. This means that the deselection point is before the point corresponding to the RTA constraint. 
Solely in an effort to expedite prosecution, Applicant has amended claims 1 and 8 to clarify that "along the flight plan, the deselection point is between the current position of the aircraft and the point of the flight plan with which the RTA constraint is associated." This is fully supported. 
As noted above, the present rejection is premised on P3 of Berard corresponding to the RTA point of the claims and P4 of Berard corresponding to the deselection point of the claims.   Office Action page 6.     Thus, in such an interpretation, the point corresponding to the RTA point (R3) would be between the current position and the deselection point (P4). This is not what the claims require. 
Accordingly, Applicant submits that claims 1 and 8 are not obvious based on Berard even if combined with Burgin, because Berard fails to disclose or suggest all of the features of these claims and Burgin is merely cited for the disclosure of displaying a current position of the aircraft (Office Action page 7). Thus, claims 1 and 8 should be allowable over the cited art. Those claims that depend therefrom should be allowable at least by virtue of their claim dependency.

As noted above, applicant’s arguments and amendments do successfully overcome the previous interpretation of the references. However, upon reexamination, the following teaching from Berard Col 7:36-8:20 has been identified: 

Within the framework of the present invention, said flight trajectory TV comprises at least one constrained section SC, with which a required speed VR is associated, as represented in FIG. 2. This signifies that the characteristics (slope, etc.) of this constrained section SC are calculated (and generally optimized) by taking account of particular parameters, and especially of a speed VR at which the aircraft A is supposed to fly along said section SC. Hence, the aim of the guidance device 1 in accordance with the invention is to ensure a precise arrival time RTA, to within a few seconds, at the level of a particular waypoint (for example the waypoint P3 of the constrained section SC which comprises the waypoints P1, P2, P3 and P4 in the example of FIG. 2) of the flight trajectory TV, while guiding the aircraft A along at least one constrained section SC of said flight trajectory TV, that is to say at least one section SC with which a required speed VR is associated.
For this purpose, according to the invention: said device 1 comprises, moreover, means 9 which are for example connected by way of a link 10 to said flight management system 4 (or which are integrated into said flight management system 4), and which are formed so as to determine an auxiliary arrival time Taux, at which the aircraft A must arrive at an auxiliary waypoint P1 which corresponds to the start of said constrained section SC (in the direction of flight), so as to be able to comply with said time constraint at said waypoint P3. According to the invention, this auxiliary arrival time Taux is determined as a function of the distance L between said waypoint P3 and said auxiliary waypoint P1, as a function of said arrival time required RTA at said waypoint P3, and as a function of the required speed VR for said constrained section SC, doing so with the aid of the following expression: Taux=RTA-(L/VR); said flight system 4 comprises, moreover, means 11 which determine auxiliary speed setpoints allowing the aircraft A to arrive at said auxiliary arrival time Taux at said auxiliary waypoint P1 representing the start of said constrained section SC; and said guidance system 7 comprises moreover means specified below, in particular means 12, which apply to the aircraft A, during a flight (along the flight trajectory TV) upstream of said constrained section SC, said auxiliary speed setpoints determined by said means 11, so that at said auxiliary arrival time Taux the aircraft A arrives at said auxiliary waypoint P1 representing the start of said constrained section SC and that it thus complies with said time constraint RTA (at said waypoint P3), while being able thereafter to fly at said required speed VR along said constrained section SC.

The section describes an embodiment with reference to figure 2 wherein, A is the current location, P1 is the deselection point and P3 is the point of the flight plan with which the RTA constrain is associated. As shown in figure 2 P1 is between A and P3. Since applicant’s arguments are not drawn towards this interpretation of the references, applicant’s arguments not already addressed are moot with respect to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard (US 8,155,866) and Burgin (US 2014/0074324).

With respect to claims 1 and 14, Berard teaches a piloting assistance system for an aircraft (Berard Fig. 1 Col 7:4-28), said system comprising a flight management computer for managing a flight of the aircraft (Berard Fig. 1 element 4 Col 7:24-28 “flight management system”) and a guidance computer for guiding the aircraft (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21 “Autopilot”), wherein the flight management computer is configured so as to:
determine an initial speed profile (Berard Col 4:22-34, 5:56-59, Col 13:21-24 “initial required speed”) along a current flight plan of the aircraft (Berard Fig. 2-3, 5-6 Col 4:22-34) and transmit, to the guidance computer, a speed setpoint corresponding to the initial speed profile (Berard Fig. 2-3, element P1 Col 7:36-8:20) so as to pilot the aircraft in accordance with said initial speed profile in a managed mode (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21 “initial required speed”  and “Autopilot”);
in response to a reception of an RTA constraint (Berard 6:66-7:3 “RTA type”) at a point of the flight plan (Berard Fig. 2,3 element P3  6:66-7:3, 7:36-8:20 “complies with said time constraint RTA (at said waypoint P3)” ), determine an RTA speed profile (Berard Fig. 2 element VR 7:36-8:20 “constrained section SC, with which a required speed VR is associated”) for complying with said RTA constraint and transmit, to the guidance computer, an RTA speed setpoint  (Berard Fig. 2,3 element P3  7:36-8:20) corresponding to the RTA speed profile (Berard Fig. 2 element VR 7:36-8:20), so as to pilot the aircraft in accordance with said RTA speed profile in the managed mode (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21), wherein the guidance computer is configured so as to:
accept the reception of a setpoint speed, called selected speed, input by a flight crew member by way of a human-machine interface of said guidance computer (Berard Fig. 2, 3 element SC, SC1, SC2, 6:66-7:28, 8:21-31, 9:23-67) when the guidance computer is piloting the aircraft in accordance with the RTA speed setpoint in managed mode (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21); and 
activate a selected mode in which said guidance computer pilots the aircraft in accordance with the selected speed (Berard Fig. 1 element 14 Col 7:4-28, 8:21-31, 11:48-12:21), wherein the flight management computer is furthermore configured so as, in response to the activation of the selected mode in which the guidance computer pilots the aircraft at the selected speed, to:
determine a deselection point (Berard Fig. 2 element P1 Col 7:36-8:20 “auxiliary waypoint P1 representing the start of said constrained section SC”) defined so as to allow the RTA constraint to be complied with when the aircraft is flying at the selected speed between a current position of the aircraft (Berard Fig. 2 element A Col 7:36-8:20) and the deselection point (Berard Fig. 2 element P1 Col 7:36-8:20), and then in accordance with a predetermined speed profile (Berard Fig. 2 element VR 7:36-8:20) between the deselection point and the point of the flight plan with which the RTA constraint is associated (Berard Fig. 2 element P1, P2, SC Col 7:36-8:20); and 
command a display (Berard element 13 Col 5 5:53-55), on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the position of the point of the flight plan with which the RTA constraint is associated (Berard Fig. 2 element SC, SC1, SC2 P1-P4 7:36-8:20), and of a symbol corresponding to the position of the deselection point (Berard Fig. 2 element P1 Col 7:36-8:20) wherein , along the flight plan, the deselection point is between the current position of the aircraft and the point of the flight plan with which the RTA constrain is associated (Berard Figure 2 clearly shows the deselection point “P1” between the current position of the aircraft “A” and the point of the flight plan with which the RTA constrain is associated “P3”). 

Although Berard does not appear to explicitly teach: 
“command a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft”

this feature is strongly implied by Berard. More specifically, Berard teaches/discloses a display device for providing details of a flight including (Berard element 13 Col 5 5:53-55, Col 13: 21-24) and figure of an aircraft flight plan with a symbol corresponding to the current position of the aircraft (Berard Fig. 2-3). From the context of Berard it would seem that the system is intended to command a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft as shown in figure 2-3. This would therefore correspond to the limitations from applicant’s claim shown above. However assuming arguendo that Berard’s display is not showing the images of figure 2-3 teachings, applicant has been provided with Burgin (US 2014/0074324).
Burgin teaches a system for displaying the flight plan of an aircraft comprising commanding a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft (Burgin Fig. 2, 4-5 element 202 ¶[12, 40]).
Thus as shown above Berard teaches a base invention of providing a user with flight plan data on a display device. Burgin teaches a technique of commanding a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Burgin to the base invention of Berard since it would have resulted in the predictable result of commanding a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft and would have improved the system by providing the pilot with a quick and easy way for the pilot to recognize the position of the aircraft and whether or not they are on course and therefore make it easier to control the aircraft properly. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Berard to apply the technique from the teachings of Burgin because the technique taught by Burgin was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Berard that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 8, Berard teaches a piloting assistance method for an aircraft, the aircraft (Berard Fig. 1 Col 7:4-28) comprising a flight management computer (Berard Fig. 1 element 4 Col 7:24-28) and a guidance computer (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21), the method comprising the following steps implemented by the flight management computer:
determining an initial speed profile along a current flight plan of the aircraft (Berard Col 4:22-34) and transmitting, to the guidance computer, a speed setpoint corresponding to the initial speed profile so as to pilot the aircraft in accordance with said initial speed profile in a managed mode (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21);
in response to a reception of an RTA constraint (Berard 6:66-7:3) at a point of the flight plan (Berard Fig. 2,3 element P3  6:66-7:3, 7:36-8:20 “complies with said time constraint RTA (at said waypoint P3)” ), determine an RTA speed profile (Berard Fig. 2 element VR 7:36-8:20 “constrained section SC, with which a required speed VR is associated”) for complying with said RTA constraint and transmit, to the guidance computer, an RTA speed setpoint (Berard Fig. 2,3 element P3  7:36-8:20) corresponding to the RTA speed profile (Berard Fig. 2 element VR 7:36-8:20), so as to pilot the aircraft in accordance with said RTA speed profile in the managed mode (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21), and the following steps implemented by the guidance computer:
accept the reception of a setpoint speed, called selected speed, input by a flight crew member by way of a human-machine interface of said guidance computer (Berard Fig. 2, 3 element SC, SC1, SC2, 6:66-7:28, 8:21-31, 9:23-67) when the guidance computer is piloting the aircraft in accordance with the RTA speed setpoint in managed mode (Berard Fig. 1 element 14 Col 8:21-24, 11:48-12:21); and 
activating a selected mode in which said guidance computer pilots the aircraft at the selected speed (Berard Fig. 1 element 14 Col 7:4-28, 8:21-31, 11:48-12:21), the method furthermore comprising the following steps implemented by the flight management computer, in response to the activation of the selected mode in which the guidance computer pilots the aircraft at the selected speed:
determine a deselection point (Berard Fig. 2 element P1 Col 7:36-8:20 “auxiliary waypoint P1 representing the start of said constrained section SC”) defined so as to allow the RTA constraint to be complied with when the aircraft is flying at the selected speed between a current position of the aircraft (Berard Fig. 2 element A Col 7:36-8:20) and the deselection point (Berard Fig. 2 element P1 Col 7:36-8:20), and then in accordance with a predetermined speed profile between the deselection point and the point of the flight plan with which the RTA constraint is associated (Berard Fig. 2 element P1, P2, SC Col 7:36-8:20); and 
command a display (Berard Col 5 5:53-55), on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the position of the point of the flight plan with which the RTA constraint is, associated (Berard Fig. 2 element SC, SC1, SC2 P1-P4 7:36-8:20), and of a symbol corresponding to the position of the deselection point (Berard Fig. 2 element P1 Col 7:36-8:20) wherein , along the flight plan, the deselection point is between the current position of the aircraft and the point of the flight plan with which the RTA constrain is associated (Berard Figure 2 clearly shows the deselection point “P1” between the current position of the aircraft “A” and the point of the flight plan with which the RTA constrain is associated “P3”). 
Although Berard does not appear to explicitly teach: 
“command a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft”

this feature is strongly implied by Berard. More specifically, Berard teaches/discloses a display device for providing details of a flight (Berard element 13 Col 5 5:53-55) and figure of an aircraft flight plan with a symbol corresponding to the current position of the aircraft (Berard Fig. 2-3). From the context of Berard it would seem that the system is intended to command a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft as shown in figure 2-3. This would therefore correspond to the limitations from applicant’s claim shown above. However assuming arguendo that Berard’s display is not showing the images of figure 2-3 teachings, applicant has been provided with Burgin (US 2014/0074324).
Burgin teaches a system for displaying the flight plan of an aircraft comprising commanding a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft (Burgin Fig. 2, 4-5 element 202 ¶[12, 40]).
Thus as shown above Berard teaches a base invention of providing a user with flight plan data on a display device. Burgin teaches a technique of commanding a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Burgin to the base invention of Berard since it would have resulted in the predictable result of commanding a display, on a navigation screen in a cockpit of the aircraft, of a symbol corresponding to the current position of the aircraft and would have improved the system by providing the pilot with a quick and easy way to recognize the position of the aircraft and therefore make it easier to control properly. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Berard to apply the technique from the teachings of Burgin because the technique taught by Burgin was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Berard that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 2 and 9, Berard as modified in claims 1 and 8 teaches a system, wherein the flight management computer is configured so as to determine the deselection point such that the predetermined speed profile corresponds to one of the following speed profiles:
the initial speed profile (Berard Col 4:22-34, 5:56-59, Col 13:21-24 “initial required speed”);
a minimum speed profile (Berard Col 4:22-30 “minimum speed”), corresponding to minimum operational speed values of the aircraft along the flight plan (Berard Col 4:22-30); or
a maximum speed profile (Berard Col 4:22-30 “maximum speed”), corresponding to maximum operational speed values of the aircraft along the flight plan (Berard Col 4:22-30).

With respect to claims 3 and 10 Berard as modified in claims 1 and 8 teaches a system, wherein the flight management computer is configured so as to:
determine a first deselection point corresponding to the initial speed profile and a second deselection point corresponding to one of the minimum speed profile and of the maximum speed profile (Berard fig. 2-3, Claim 7, Col 5:56-59, Col 13:21-24, Col 4:22-30 note: Figures 2 and 3 show multiple deselection points and it is obvious that these different points can correspond to different speed profiles as described in the cited sections); and 
command a display, on the navigation screen in the cockpit of the aircraft, of a symbol corresponding to the position of the first deselection point and of a symbol corresponding to the position of the second deselection point (Berard Fig. 2, 3 element SC, SC1, SC2 P1-P4 Col 7:36-52).

With respect to claims 4 and 12 Berard as modified in claims 1 and 8 teaches a system, wherein the initial speed profile corresponds to an optimum speed profile determined so as to optimize a usage criterion of the aircraft (Berard Col 1:60-2:4).

With respect to claims 5 and 13, Berard as modified in claims 1 and 8 teaches a system, wherein the usage criterion comprises a fuel consumption of the aircraft along the flight plan (Berard Col 1:60-2:4 “overconsumption of fuel”).


Claim(s) 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard (US 8,155,866), Burgin (US 2014/0074324), Hinkle (US 2016/0284221) and a webpage from x-engineer.org; “The Bisection Method for root finding” (Full link: “https://x-engineer.org/undergraduate-engineering/advanced-mathematics/numerical-methods/the-bisection-method-for-root-finding/” (A snapshot of the page from August 19, 2017 provided to applicant on file) hereafter “x-engineer.org”.

With respect to claims 6 and 11, the examiner notes that the term “dichotomy method” has additional known synonyms in the art. Examples of these are “bisection method,” “interval halving method,” and/or “binary search method.” This is evidenced by x-engineer.org which states:
“The Bisection Method, also called the interval halving method, the binary search method, or the dichotomy method. is based on the Bolzano’s theorem for continuous functions.”
Hence, any reference that teaches using any of these methods would also inherently teach a “dichotomy method” since they are synonyms. 

Berard does not appear to explicitly recite a dichotomy method. 

Hinkle teaches a flight management computer is configured to use a dichotomy method in order to optimize a route (Hinkle ¶[52] note a binary search is a synonym for the dichotomy method as shown above).
Although the route optimization taught by Hinkle is not explicitly for “determining a deselection point,” it will be recognized that the method of using a binary search/dichotomy method to optimize routes are taught by Hinkle would be applicable to optimizing routes in other situations as well since “dichotomy method” are well known and Hinkle teaches their application to aircraft route planning.
Thus as shown above Berard teaches a base invention of setting deselection points in an aircraft’s flight plan/route. Hinkle teaches a technique of using a dichotomy method to optimize a route applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Hinkle to the base invention of Berard since it would have resulted in the predictable result of using a dichotomy method to optimize a route including deselection points and would have improved the system by providing a simpler?  Than what? optimized way of setting deselection points. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Berard to apply the technique from the teachings of Hinkle because the technique taught by Hinkle was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Berard that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 7, the examiner notes that the limitations cited specifically: 
wherein the flight management computer is configured so as to determine a point, called midpoint, corresponding to a middle of an interval under consideration along the flight plan between the current position of the aircraft and the point corresponding to the RTA constraint, and then to determine the deselection point through iterations in the interval under consideration along the flight plan between the current position of the aircraft and the midpoint.

Are describing the steps that would be recognized as an application of known bisection/dichotomy method/binary search algorithms applied to the problem at hand. More specifically, x-engineer.org summarizes the steps of a bisection/dichotomy method/binary search algorithm as:
For a given function f(x),the Bisection Method algorithm works as follows:
two values a and b are chosen for which f(a) > 0 and f(b) < 0 (or the other way around)
interval halving: a midpoint c is calculated as the arithmetic mean between a and b, c = (a + b) / 2
the function f is evaluated for the value of c
if f(c) = 0 means that we found the root of the function, which is c
if f(c) ≠ 0 we check the sign of f(c):
if f(c) has the same sign as f(a) we replace a with c and we keep the same value for b
if f(c) has the same sign as f(b), we replace b with c and we keep the same value for a
we go back to step 2. and recalculate c with the new value of a or b

With respect to the claimed limitation,
Step 1 would correspond to the inherent step of determining a period of the flight plan in consideration. 
Step 2 would correspond to the following part of the limitation:
wherein the flight management computer is configured so as to determine a point, called midpoint, corresponding to a middle of an interval under consideration along the flight plan between the current position of the aircraft and the point corresponding to the RTA constraint

since a midpoint of the area in consideration is being determined. This of course corresponds to  step 2 described above. 

Step 3-6 are encompassed in and correspond to the following part of the limitation:
and then to determine the deselection point through iterations in the interval under consideration along the flight plan between the current position of the aircraft and the midpoint.

It is noted that applicant does not describe steps 3-5 at a low level of detail but the act of iterating disclosed by applicant is broad enough to encompass the iterating as taught by x-engineer.org steps 3-6.
Additionally, Hinkle teaches certain steps of the Bisection Method can be applied to the flight plan of an aircraft when determining way points such as locating a mid point in a flight plan and iterating to find the correct location (Hinkle ¶[52]).
As such, the limitation in question amounts to nothing more that applying the known bisection/binary search/dichotomy method to the problem of locating a section point. This was already shown to be obvious in the rejections of claims 4 and 11 and therefore the limitations claimed 5 would be obvious under the same rationale. 
Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Young (US 9,193,442) and DeJonge (US 5,121,325): Teaches binary searches and their application in avionics. 
O'Laughlin (US 2019/0033853) and Tino (US 2014/0088799): Teaches optimizing fuel efficiency of an aircraft based on RTA.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665